Citation Nr: 0210911	
Decision Date: 08/30/02    Archive Date: 09/05/02

DOCKET NO.  95-31 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to a rating in excess of 10 percent for residuals 
of a gunshot wound to the right calf, Muscle Group XI.  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1967 to 
February 1969.  

This appeal is before the Board of Veterans' Appeals (Board) 
from January 1995 and May 1995 rating decisions from the 
Seattle, Washington, Department of Veterans Affairs (VA) 
Regional Office (RO) that resulted in continuation of the 
10 percent rating for residuals of the gunshot wound of the 
right leg.  


FINDINGS OF FACT

1.  The veteran has normal muscle strength in the right calf, 
and he is able to walk and climb stairs with no problems.  

2.  The veteran's right ankle has no more than moderate 
limitation of motion.  

3.  The medical evidence shows no malunion or nonunion 
impairment of the right tibia and fibula, wasting of right 
calf muscles, tendon involvement, fracture, dislocation, 
abnormal movement, laxity in the right ankle, or other 
significant abnormality.  

4.  No operations were performed on the right calf after the 
initial suturing of the gunshot wound in service.  

5.  The veteran has successfully continued to work as a 
receiving clerk for a well-known mattress company since 1989.  


CONCLUSION OF LAW

The criteria for entitlement to a rating in excess of 10 
percent for residuals of a gunshot wound to the right calf, 
Muscle Group XI, have not been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.10, 4.40, 4.45, 4.56, 4.59, 4.71a, Diagnostic Codes 5262 
and 5271, 4.73, Diagnostic Code 5311, 4.118, Diagnostic Codes 
7803, 7804, and 7805 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A June 1992 rating decision granted service connection and an 
initial noncompensable rating for a gunshot wound of the 
right leg from February 1992, and a January 1993 rating 
decision increased the rating to 10 percent from February 
1992.  The June 1992 and January 1993 rating decisions became 
final because the veteran was notified of each decision by 
letter, and notices of disagreement were not filed within the 
prescribed time periods.  38 U.S.C.A. § 7105 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302 
(2001).  

The veteran filed an April 1994 application for an increased 
rating, which claimed that his service-connected disability 
had worsened.  In January 1995, the RO inadvertently assumed 
that the veteran still had a noncompensable rating and 
increased the rating to 10 percent from April 1994.  The 
veteran's February 1995 statement expressed disagreement with 
the ratings and the effective date of the 10 percent rating.  
Although a May 1995 rating decision found clear and 
unmistakable error in the January 1995 rating decision and 
restored the 10 percent rating from February 1992, the claim 
for a rating in excess of 10 percent remains before the Board 
because the veteran is presumed to seek the maximum benefit 
allowed by law or regulations, where less than the maximum 
benefit was awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  
A statement of the case was issued in June 1995, and the 
veteran perfected a timely appeal in August 1995.  An April 
2002 rating decision continued the 10 percent rating for 
residuals of a gunshot wound of the right calf, Muscle Group 
XI.  

The claim may be decided on the merits because the VA 
fulfilled its duty to assist and inform the veteran in the 
development of the claim.  The Secretary shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by the Secretary.  38 U.S.C.A. 
§ 5103A (West 1991 & Supp. 2001).  In this case, the RO 
obtained the available medical records from the identified 
health care providers.  The veteran received VA examinations 
in August 1994 and March 2002 and canceled or failed to 
appear for additional VA examinations scheduled for him in 
May 2000, October 2000, December 2000, and April 2001.  The 
veteran and his representative filed lay statements with the 
RO, and the veteran declined the opportunity for a hearing.  
The RO's May 2000, November 2000, and March 2001 letters to 
the veteran, the January 1995 and May 1995 rating decisions, 
and the June 1995 and April 2002 statements of the case 
informed the veteran of the applicable laws and regulations, 
including provisions of the Veterans Claims Assistance Act of 
2000, and of the evidence needed to substantiate the claim.  
Since the veteran was informed of the applicable laws and 
regulations and of the evidence needed to substantiate the 
claim and provided ample opportunity to submit such evidence, 
and the VA has also attempted to obtain such evidence, the VA 
has fulfilled its duty to assist and inform the veteran.  
McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997).  

For the veteran to prevail in a claim for an increased 
rating, the evidence must show that his service-connected 
disability has caused greater impairment of his earning 
capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4 (2001).  The rating for a physical disability must be 
considered from the point of view of the veteran working or 
seeking work and the ability of the veteran's body as a 
whole, or of a system or organ of the body, to function under 
the ordinary conditions of daily life, including employment 
and self-support.  It is the responsibility of the rating 
specialist to interpret examination reports in light of the 
whole recorded history and to reconcile various reports into 
a consistent picture so that the current rating accurately 
reflects the present disability.  See 38 C.F.R. §§ 4.1, 4.2, 
4.10.  The VA has a duty to acknowledge and consider all 
regulations which are potentially applicable based upon the 
assertions and issues raised in the record and to explain the 
reasons and bases for its conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).  

The veteran's gunshot wound was initially evaluated under the 
criteria for other scars and has since been evaluated under 
the criteria for an injury to Muscle Group XI.  See 38 C.F.R. 
§§ 4.73, Diagnostic Code 5311, 4.118, Diagnostic Code 7805.  
Given the nature of the gunshot wound of Muscle Group XI and 
the right calf diagnoses and findings of record, the Board 
will consider whether a rating in excess of 10 percent is 
warranted under the criteria for superficial scars 
(Diagnostic Codes 7803, 7804, and 7805); impairment of the 
right knee and leg (Diagnostic Code 5262); limitation of 
motion of the right ankle (Diagnostic Code 5271); and 
injuries to Muscle Group XI (Diagnostic Code 5311) since 
April 1994, when the veteran filed his application for an 
increased rating.  

An increased rating is not available for the superficial 
scars at the entry and exit wounds on the right calf, which 
were noted at the August 1994 VA examination, because the 
veteran is already in receipt of a rating equal to the 
maximum 10 percent rating for superficial scars.  See 
38 C.F.R. § 4.118, Diagnostic Codes 7803 and 7804.  

Although scars may be rated on limitation of function of the 
part affected, a rating higher than 10 percent is not 
warranted for impairment of the right tibia and fibula or 
limited motion of the right ankle.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5262, 5271, 4.118, Diagnostic Code 7805.  

Regulations define the criteria for such impairment and 
limited motion.  Nonunion impairment of the tibia and fibula 
with loose motion requiring brace is assigned a 40 percent 
evaluation.  Malunion impairment of the tibia and fibula, 
with marked knee or ankle disability, is assigned a 30 
percent evaluation.  Malunion impairment of the tibia and 
fibula, with moderate knee or ankle disability, is assigned a 
20 percent evaluation.  Malunion impairment of the tibia and 
fibula, with slight knee or ankle disability, is assigned a 
10 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 
5262.  Limited motion of the ankle is assigned a 20 percent 
evaluation if marked and a 10 percent evaluation if moderate.  
38 C.F.R. § 4.71a, Diagnostic Code 5271.  The existence of 
functional loss and pain, crepitation, less or more movement 
than normal, weakened movement, excess fatigability, 
incoordination, impaired ability to execute skilled movement 
smoothly, swelling, deformity, atrophy of disuse, instability 
of station, disturbance of locomotion, and interference with 
sitting, standing, and weight-bearing must be considered when 
evaluation is based on limitation of motion.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-
207 (1995).

There was no indication of malunion or nonunion impairment at 
the August 1994 and March 2002 VA examinations to support a 
higher rating.  In spite of objectively noted weakness across 
the right leg in August 1994 and the veteran's ongoing 
subjective reports of right leg numbness, itchiness, 
sensitivity to cold, and pain while walking long distances or 
working in his usual job as a receiving clerk, there was a 
full range of movements and no obvious wasting of muscles, 
tendon involvement, or abnormal movement in August 1994 and 
no evidence of laxity in the right ankle in March 2002.  The 
August 1994 VA examiner found no significant change from July 
1992 because the recent VA x-ray of the right leg was within 
normal limits and showed no fracture, dislocation, or other 
significant abnormality.  By March 2002, muscle strength had 
actually improved to 5/5 in the right hip, knee, and ankle, 
and the veteran was able to walk and climb stairs with no 
problems.  

The veteran's right ankle also showed no more than moderate 
limitation of motion.  At the August 1994 VA examination, 
dorsiflexion was to 10 degrees, plantar flexion was to 45 
degrees, and inversion and eversion of the right ankle were 
diminished.  At the March 2002 VA examination, dorsiflexion 
was to 10 degrees with pain, plantar flexion was to 
80 degrees, inversion was to 20 degrees, and eversion was to 
10 degrees.  Even at his worst, the veteran was still able to 
dorsiflex his right ankle through at least half the normal 
range and to plantar flex his right ankle through the normal 
range and beyond.  The current rating accurately reflects no 
more than moderate limitation of right ankle motion.  

A higher rating is not supported by the gunshot wound injury 
to Muscle Group XI, which muscle group affects function of 
propulsion and plantar flexion of the foot, stabilization of 
the arch, flexion of the toes, flexion of the knee, posterior 
and lateral crural muscles, and muscles of the calf, 
including triceps surae (gastrocnemius and soleus), tibialis 
posterior, peroneus longus, peroneus brevis, flexor hallucis 
longus, flexor digitorum longus, popliteus, and plantaris.  
Moderate muscle injury of Muscle Group XI is assigned a 
10 percent evaluation, and moderately severe muscle injury of 
Muscle Group XI is assigned a 20 percent evaluation.  See 
38 C.F.R. § 4.73, Diagnostic Code 5311.  

Regulations also define the level of disability from muscle 
injury.  Moderate disability from muscle injury involves a 
through and through or deep penetrating wound of short track 
from a single bullet, small shell or shrapnel fragment, 
without explosive effect of high velocity missile, residuals 
of debridement, or prolonged infection.  History and 
complaint include service department record or other evidence 
of in-service treatment for the wound, and record of 
consistent complaint of one or more of loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination, and uncertainty of movement, 
particularly lowered threshold of fatigue after average use 
affecting the particular functions controlled by the injured 
muscles.  Objective findings show entrance and (if present) 
exit scars, small or linear, indicating short track of 
missile through muscle tissue, some loss of deep fascia or 
muscle substance or impairment of muscle tonus and loss of 
power or lowered threshold of fatigue when compared to the 
sound side.  38 C.F.R. § 4.56(c)-(d).  

Moderately severe disability from muscle injury involves a 
through and through or deep penetrating wound by small high 
velocity missile or large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  Objective findings show entrance 
and (if present) exit scars indicating track of missile 
through one or more muscle groups, indications on palpation 
of loss of deep fascia, muscle substance, or normal firm 
resistance of muscles compared with sound side, and tests of 
strength and endurance compared with sound side demonstrate 
positive evidence of impairment.  History and complaint 
include service department record or other evidence showing 
hospitalization for a prolonged period for treatment of 
wound, record of consistent complaint of loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination, and uncertainty of movement, and 
if present, evidence of inability to keep up with work 
requirements.  See 38 C.F.R. § 4.56(c)-(d).  

The objective medical evidence and the veteran's medical 
history show no more than a moderate level of disability from 
the gunshot wound injury to Muscle Group XI.  While the 
veteran's entrance and exit scars were clearly visible at the 
August 1994 VA examination, objective findings from the 
August 1994 and March 2002 VA examinations did not including 
track of a missile through one or more muscle groups, 
indications on palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of right calf muscles 
compared with the sound left side.  Nor did tests of strength 
and endurance of the right calf compared with the sound left 
calf demonstrate positive evidence of impairment.  Even 
though the veteran's right leg moved more slowly and tired 
more easily than the left and a small amount of right leg 
pain required the veteran to sit for 5-10 minutes every hour, 
he reported being able to able to walk and climb stairs with 
no problems in March 2002.  There were no prolonged periods 
of hospitalization for treatment of the gunshot wound 
because, after the initial suturing of the wound in service, 
no further operations were performed.  The August 1994 VA x-
ray of the right leg was within normal limits, and the 
veteran's muscle strength in March 2002 was 5/5 in the right 
hip, knee, and ankle, equal to the left, with no laxity in 
the right ankle.  The veteran has successfully met his work 
requirements because he has continued to work as a receiving 
clerk for the same company for over twelve years.  

In summary, a 10 percent rating should continue.  When there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  The symptomatology associated 
with residuals of the gunshot wound to the right calf, Muscle 
Group XI, do not more nearly approximate the criteria for 
higher evaluation, and the evidence is not so evenly balanced 
that there is doubt as to any material issue.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 
1365 (Fed. Cir. 2001).  

Referral for consideration of an extraschedular rating is not 
warranted because exceptional circumstances have not been 
demonstrated.  See Smallwood v. Brown, 10 Vet. App. 93, 97-98 
(1997); 38 C.F.R. § 3.321(b)(2001).  The veteran's service-
connected disability does not cause marked interference with 
employment or frequent hospitalizations.  According to the 
August 1994 and March 2002 VA examiners, the veteran has been 
regularly employed as a receiving clerk for a well-known 
mattress company since 1989, and he has not reported any time 
lost from work due to right calf problems.  Referral for 
consideration of an extraschedular rating is not currently 
warranted.  


ORDER

Entitlement to a rating in excess of 10 percent for residuals 
of a gunshot wound to the right calf, Muscle Group XI, is 
denied.  



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

